Citation Nr: 1019229	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-13 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bladder 
incontinence.

2.  Entitlement to service connection for bowel incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States 
Air Force from January 2000 to June 2004, when she received a 
disability discharge.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Phoenix, 
Arizona that, in part, denied her claims of entitlement to 
service connection for bladder and bowel incontinence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

The report of the December 2008 VA medical examination 
reflects that the appellant reported that she was in receipt 
of Social Security Administration (SSA) disability benefits.  
No associated records are in the claims file.

In addition, the December 2008 VA examiner stated that the 
appellant's VA medical treatment records from the Carl T. 
Hayden VA Medical Center (VAMC) had been accessed and 
reviewed.  The examiner's conclusions were based in part on 
data gleaned from those VAMC treatment records.  However, no 
VA medical or hospital records are included in the claims 
file, and the March 2006 Statement of the Case (SOC), as well 
as the January 2009 Supplemental Statement of the Case 
(SSOC), do not reflect that the appellant's VAMC medical 
treatment records were considered by the RO.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA has a responsibility to obtain records generated by 
Federal government entities that may have an impact on the 
adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, in order to fulfill the duty to assist, 
all of the appellant's VAMC medical records must be located 
and associated with the claims file.  In addition, the AMC/RO 
should, with the assistance of the appellant as needed, 
obtain her SSA records and associate them with the claims 
file.

The appellant is currently service-connected for a 
psychiatric disability, including somatoform disorder; 
rheumatoid arthritis; lumbar spine disc disease; carpal 
tunnel and cubital tunnel syndromes on the right and left; 
allergic rhinitis; a right wrist ganglion; and acne.  The 
appellant's representative, in Appellant's Brief, filed in 
April 2010, contended that the medications the appellant 
takes for her service-connected disabilities have played an 
etiologic role in the claimed incontinence.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Although the January 2009 SSOC refers to the December 
2008 VA examiner's conclusion that the claimed incontinence 
was not due to the lumbar spine disability, there is no 
indication that the RO considered any application of the 
theory of secondary service connection, under 38 C.F.R. 
§ 3.310, to the question of whether the appellant's current 
psychiatric disability of somatoform disorder is an etiologic 
cause for any part of the claimed incontinence, particularly 
on an aggravation basis.  Furthermore, the question of what 
role, if any, the medications the appellant takes for her 
service-connected disabilities has not been addressed.

In this case, the RO has only advised the appellant on the 
matter of direct service connection, without consideration of 
a theory of secondary service connection.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
whether there is any other basis upon which to develop or 
grant the claim).  Review of the duty-to-assist letters of 
record, the SOC, and the SSOC reveals that the appellant has 
not been provided with the text of 38 C.F.R. § 3.310, nor has 
she been advised of what information, and any medical or lay 
evidence, would be necessary to substantiate the claims under 
a theory of secondary service connection.

Thus, further development of the medical evidence relating to 
secondary service connection is necessary, and adjudication 
on this basis is therefore indicated.  These considerations 
require the gathering of records and further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The United States Court of 
Appeals for Veterans Claims (Court) has stated that the 
Board's task is to make findings based on evidence of record 
- not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 
532 (1994).  Thus, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  Assure that all notification and 
development action required by 38 U.S.C. A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009), the implementing regulations found at 
38 C.F.R. § 3.159 (2009) and any other 
applicable legal precedent has been 
completed. 

2.  Obtain all VA inpatient and outpatient 
records relating to treatment of the 
appellant, beginning in June 2004.  In 
particular, the treatment records from the 
Carl T. Hayden VAMC must be obtained.  These 
records should be associated with the claims 
file, with documentation of any inability to 
secure them.  The appellant and her 
representative should also be informed of 
any negative results.

3.  Contact the Veteran to obtain the names 
and addresses of all private or other 
government health care providers and 
treatment centers where she has been treated 
for any pertinent condition since 2004.  
After securing the necessary release(s), 
obtain those records that have not been 
previously secured.  These records should be 
associated with the claims file, with 
documentation of any inability to secure 
them.  The appellant and her representative 
should also be informed of any negative 
results.

4.  Contact SSA to obtain all the medical 
records associated with the appellant's 
initial application for benefits, as well as 
any SSA Administrative Law Judge (ALJ) 
decision along with the associated List of 
Exhibits, as well as copies of all of the 
medical records upon which any further 
decision concerning the her entitlement to 
disability benefits was based.  All of these 
records are to be associated with the claims 
file.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, arrange for 
separate review of the Veteran's claims file 
by a physician knowledgeable in mental 
disorders, and also by the physician who 
conducted the December 2008 examination.  
Each physician should summarize the relevant 
history, including relevant treatment and 
previous diagnoses, as well as all objective 
clinical findings and subjective complaints 
shown by the record, and describe the 
reasons for any medical conclusions.

a.  Each reviewer should be advised that, 
in addition to direct service connection 
based upon incurrence of a disability in 
service, service connection may be 
established on a secondary basis for a 
later-manifested disability which is 
proximately due to or the result of 
service-connected disability, where a 
current disability has been either caused 
by or aggravated by a service-connected 
disability.  Where a service-connected 
disability aggravates a non-service-
connected disability, a veteran may be 
compensated for the degree of disability 
(but only that degree) over and above the 
degree of disability existing prior to 
the aggravation, and over and above any 
natural progression of the latter 
condition.

b.  The mental disorders reviewer should 
address the question of whether any 
portion of the appellant's current 
claimed bladder and/or bowel incontinence 
is related to her service-connected 
psychiatric disability (schizoaffective 
disorder and somatoform disorder), 
including by way of aggravation.  In so 
doing, the reviewer should apply the 
standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
incontinence is due to, the result of, or 
aggravated by the Veteran's service-
connected psychiatric disability 
(schizoaffective disorder and somatoform 
disorder), or whether such causation or 
aggravation is unlikely (i.e., less than 
a 50-50 probability), with the rationale 
for any such conclusion set out in the 
report.

c.  The physician who conducted the 
December 2008 examination should address 
the question of whether the appellant's 
currently claimed bladder and/or bowel 
incontinence is a side effect from the 
administration of any medication, or 
combination of medication(s), she is 
prescribed for service-connected 
disability.  (If that physician is 
unavailable, the requested opinion should 
be furnished by an another appropriate 
physician.)  In so doing, the physician 
should apply the standard of whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the claimed incontinence is due to, the 
result of, or aggravated by the Veteran's 
medications for service-connected 
disabilities, or whether such causation 
or aggravation is unlikely (i.e., less 
than a 50-50 probability), with the 
rationale for any such conclusion set out 
in the report. 

d.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it

e.  Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability

f.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
reviewer should clearly and specifically 
so specify in the report, and explain why 
this is so.  In this regard, if the 
reviewer concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the reviewer should state 
whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's incontinence.  See Jones v. 
Shinseki, No. 07-3060 (U. S. Vet. App. 
March 25, 2010).

g.  If the reviewer determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

6.  Upon receipt of the above medical 
opinions, the AMC/RO should conduct a review 
to verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the AMC/RO should refer the report 
to the VA health care providers for 
corrections or additions.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, it 
is incumbent upon the rating board to return 
the examination report as inadequate for 
evaluation purposes.).

7.  After all appropriate development has 
been accomplished, the AMC/RO should 
consider all of the evidence of record and 
re-adjudicate the appellant's claims.  The 
readjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories for service 
connection, including direct, presumptive, 
and secondary service connection.

8.  If any benefit sought on appeal remains 
denied, the appellant and her representative 
should be provided a Supplemental Statement 
of the Case and given an appropriate period 
of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is her 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

